                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

SARAH P. ZAY,
                                                                 OPINION AND ORDER
                            Plaintiff,
                                                                      18-cv-405-bbc
              v.

NANCY A. BERRYHILL, Acting
Commissioner of Social Security,

                           Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Sarah P. Zay is seeking review of a final decision denying her claim for

disability insurance benefits under the Social Security Act. 42 U.S.C. § 405(g). Plaintiff

contends that she has been disabled since March 3, 2011 because of narcolepsy, anxiety

disorder and panic disorder. An administrative law judge concluded that even though

plaintiff has severe impairments, she is not disabled because she can perform full-time work

at all exertional levels, with some restrictions. The Appeals Council accepted review and also

concluded that plaintiff is not disabled. As explained below, I agree with plaintiff that the

commissioner did not give an adequate explanation in her decision for discounting the

medical opinions in the record. Therefore, I will reverse the commissioner’s decision and

remand this case for further proceedings.

       The following facts are drawn from the administrative record (AR).




                                              1
                                           FACTS

                      A. Social Security Application and Background

       Plaintiff Sarah Zay was born in 1983. She filed for disability insurance benefits in

November 2012, contending that she was disabled by anxiety, panic attacks and narcolepsy.

AR 24, 218-24. Her application was denied initially and on reconsideration. AR 136-44,

146-54. Plaintiff requested a hearing, and appeared without representation at a hearing

before an administrative law judge in March 2016. AR 78-105. In November 2016,

plaintiff testified at a supplemental hearing in front of a different administrative law judge

and with the assistance of counsel. AR 42-75. A medical expert and vocational expert also

testified at the second hearing. The administrative law judge issued a written decision in

December 2016, concluding that plaintiff was not disabled. AR 24-36. In January 2017,

plaintiff sought review of the administrative law judge’s decision from the Appeals Council,

AR 209, and in March 2018, the appeals council granted review. AR 210-17.

       In May 2018, the Appeals Council issued an unfavorable decision. AR 1-6. The

Appeals Council amended the date that plaintiff was last insured to September 2021, but

adopted many of the administrative law judge’s findings regarding whether plaintiff was

disabled.




                     B. Overview of Medical Problems and Treatment

       Since 2011, plaintiff has reported symptoms of anxiety, depression and narcolepsy

and has been treated with various medications for those impairments, including Klonopin,



                                              2
Adderall, Trazadone and Ativan. In March 2011, a psychologist gave plaintiff a diagnosis

of social anxiety and narcolepsy and assessed her global assessment of functioning score as

70. AR 316. At follow up appointments that same year, she seemed engaged during the visit

and reported that she was doing well. She was working two jobs and had a vacation planned

for Cancun. (It is not clear from the record whether plaintiff went on the vacation.) By July

2011, however plaintiff reported that her anxiety had increased and was making it difficult

for her to engage in daily activities. She also reported that she had recently had a panic

attack, and stated that she had had 10 panic attacks in her life. AR 368. In October 2011,

plaintiff reported that she was working more than 32 hours a week at a nursing home, but

that her exhaustion was making her frustrated and that she was considering applying for

disability benefits. AR 366. By November 2011, she reported that she was having daily

panic attacks before going to work and before any medical appointment. AR 363.

       Throughout 2012, plaintiff continued to report difficulty sleeping, anxiety and panic

attacks. In March 2012, she reported that her panic attacks were worsening and that she had

difficulty leaving the house and answering her phone or door. AR 361. She quit her job

because it was too stressful for her. Id. In April 2012, she reported that her panic attacks

were difficult to control and that her medications were not helping. AR 359. Her doctor

recommended on several occasions that plaintiff meet with a psychiatrist regarding her

anxiety, but she responded that contacting psychiatry was too stressful for her. AR 351,

357, 361. Plaintiff continued to seek treatment for her anxiety, panic attacks and sleep

difficulties from her primary care provider in 2013. Her symptoms were generally the same



                                              3
as they were during 2012, and she experienced severe anxiety with social interactions and

car rides. AR 344.

       In June 2014, plaintiff participated in a consultative examination with Charles

Moore, a psychologist. AR 415-21. Moore noted that plaintiff was cooperative and made

fair eye contact, but her mood and affect were anxious. Moore gave plaintiff a diagnosis of

generalized anxiety disorder, AR 420, and concluded that plaintiff would have problems

understanding, remembering and carrying out even simple instructions, would not be able

to respond satisfactorily in a basic social context and would be “less able” to withstand

routine stressors. AR 421.

       In August 2015, plaintiff was still working part-time for home health care and

reported that her narcolepsy was well-controlled, but that she had problems with anxiety.

AR 434. She still had not made an appointment with psychiatry for her anxiety. Id.

       In 2016, plaintiff participated in a second consultative examination with Rebecca

Angle, a psychologist. AR 450. She was anxious at the appointment and cried through most

of it. AR 451. She reported having frequent panic attacks, especially when she had to drive

or ride in a car. AR 450. Angle gave plaintiff a diagnosis of unspecified anxiety disorder.

AR 454. As for plaintiff’s ability to work, Angle concluded that plaintiff had the ability to

understand, remember and carry out simply instructions, but would be significantly limited

in her ability to get along with supervisors and coworkers, manage day-to-day work stress

and maintain her concentration and work pace. Id.




                                             4
       Plaintiff’s medical progress notes from 2016 show that plaintiff continued to report

symptoms from anxiety and narcolepsy and continued to take Klonopin and Adderall, in

addition to other medications. AR 461-42, 475. She also reported suffering panic attacks

multiple times a day. AR 475. She continued to refuse to make appointments with

behavioral health specialists because she thought making appointments with a new provider

was too stressful. Id.




                               C. Administrative Hearings

       The first administrative hearing was held on March 8, 2016, and plaintiff was not

represented by counsel. AR 80. Plaintiff testified that she worked approximately eight hours

a week at a group home for adults with disabilities, where she made meals and passed out

medication. AR 85. She said she could not work more hours because of her anxiety, AR 86,

and that she often made excuses to miss work or medical appointments so that she did not

have to leave her house. AR 91. She had not answered her phone in months because it

made her anxious. AR 93. She testified that her narcolepsy made her tired all of the time,

which exacerbated her anxiety, AR 92, and that Klonopin did not seem to help. AR 91.

       At the November 17, 2016 hearing, at which plaintiff was represented by counsel,

plaintiff amended her alleged onset date to March 3, 2011. AR 46. She testified that she

lived with her boyfriend and five-year old daughter, AR 47, that she had to leave the house

and drive to take her daughter to school, but that she wished she never had to leave the

house. AR 50. Most days she took her daughter to school and then went back to bed, but



                                             5
sometimes she took her dogs for a walk. AR 62-61. She did not leave the house if she did

not have to, and household chores overwhelmed her.            Id.   It was difficult for her to

accomplish things outside of the house because of her anxiety, id., and because her

narcolepsy caused her to be tired all of the time. AR 51. She testified that she had

considered mental health counseling, but had not seen anyone. AR 52. At the time of the

hearing, she was taking several medications for anxiety and narcolepsy.

       Dr. Jeffrey Andert, a licensed and board certified clinical psychologist, testified as a

medical expert. Andert had not treated or examined plaintiff, but reviewed her medical

records. He gave the opinion that plaintiff had an anxiety disorder that did not meet any

of the listing impairments.      AR 53-54.     He thought plaintiff would have moderate

restrictions in activities of daily living, marked limitations in maintaining social functioning,

moderate difficulties of concentration, persistence and pace due to anxiety and a moderate

ability to process cognitive tasks. He noted that plaintiff had adequate memory and that the

record contained no reports of decompensation. He also noted that plaintiff was capable of

understanding, remembering and carrying out 1-3 step instructions and making judgments

about them, but that she was precluded from contact with the general public. Andert

thought plaintiff could have occasional contact with coworkers and could tolerate a full range

of contact with supervisors.

       Dr. Andert also stated that plaintiff “would need occasional unscheduled periods to

recovery from panic attacks,” but that the “[f]requency is a little unclear from the record.”

AR 56. He noted that some records suggested that plaintiff’s attacks “can occur as much as



                                               6
daily.” Id. He testified that if plaintiff got panic attacks in the work setting, “she may

require some unscheduled time to recover from those.” Id. When the administrative law

judge asked for clarification whether “scheduled breaks and lunches” would suffice or

whether the panic attacks would come at random times, Dr. Andert said “[i]t would be

difficult to predict” because the record did not provide information about “factors that might

preciptate those to be able to predict when they would occur.” AR 57. He went on to say

that “[g]iven the fact that her anxiety is related to social interaction,” her panic attacks

might be more likely with social interactions. Id. Plaintiff later testified that her panic

attacks sometimes occur randomly. AR 58.

       In addition to plaintiff and Dr. Andert, a vocational expert testified.            The

administrative law judge asked the vocational expert a series of hypothetical questions

regarding the work availability for a person of plaintiff’s age, education and work experience,

with particular limitations. AR 71-72.




                          D. Administrative Law Judge’s Decision

       The administrative law judge found that plaintiff was insured through March 31,

2016, and that she had not engaged in substantial gainful activity since her alleged onset

date on March 3, 2011. AR. 26. The administrative law judge next found that plaintiff’s

narcolepsy, anxiety disorder and panic disorders were severe impairments, AR 26, but that

the impairments did not meet or medically equal the severity of a listed impairment. AR 27.

       The administrative law judge found that plaintiff had the residual functional capacity



                                              7
to perform a full range of work at all exertional levels but with the following nonexertional

limitations:

       never climb ladders, ropes or scaffolds; never operate a motor vehicle as a
       condition of employment; avoid even moderate exposure to hazards, such as
       slippery, uneven surfaces, unprotected heights and moving machinery; avoid
       concentrated exposure to extreme temperatures and vibration; can understand,
       remember and carryout 1-3 step simple tasks and instructions; make simple
       judgments/decisions on such tasks and instructions; maintain adequate
       attention and concentration; interact appropriately with supervisors; interact
       occasionally with coworkers; no contact with the public; works best
       independently of others or small teams of 1-2 persons; no fast pace production
       or quotas, such as work that is regulated by a machine and can manage
       occasional changes in a simple, routine work environment.

AR 28-29.

       In assessing plaintiff’s subjective symptoms, the administrative law judge noted that

although plaintiff stated that her anxiety made it difficult for her to leave the house, the

record showed that she was able to attend her medical appointments regularly without an

“exorbitant” number of cancellations. AR 29. The administrative law judge noted that

despite her complaints of significant anxiety, plaintiff interacted with family members,

attended medical appointments, held several part-time jobs, prepared some meals, planned

a visit to Cancun, visited a local park, went hiking with her boyfriend, took care of her

daughter and went grocery shopping once a week. AR 30-31. The administrative law judge

also noted that plaintiff had never been hospitalized for psychiatric concerns and that she

had refused to schedule mental health therapy, despite its being recommended. AR 29.

       The administrative law judge gave “little weight” to the opinions of Dr. Moore and

Dr. Angle, the psychological consultant examiners, who had given the opinion that plaintiff’s



                                             8
anxiety disorder would be significantly limiting in several respects.          AR 33.     The

administrative law judge found that other evidence in the record undermined the opinions,

including that plaintiff had good eye contact during examination, was able to attend her

appointments alone, did not show signs of “psychomotor agitation,” was never

psychiatrically hospitalized despite receiving no formal mental health therapy and engaged

in daily activities, which was inconsistent with being overly anxious. AR 33-24. The

administrative law judge noted that plaintiff’s mental status examinations are “generally fine,

except for an anxious mood.” AR 24.

       The administrative law judge gave “great weight” to the opinion of Dr. Andert, the

medical expert who testified at the hearing, with the exception of Andert’s opinion that

plaintiff would “need occasional unscheduled periods to recover from panic attacks.” The

administrative law judge gave that comment “no weight” because she concluded that it was

not supported by other evidence of plaintiff’s daily activities and because plaintiff had

commented at one 2011 medical appointment that she had had only 10 panic attacks in her

entire life. AR 33.

       Finally, the administrative law judge gave “great weight” to the opinions of the state

agency consultants, who had concluded that plaintiff was capable of unskilled work and was

only moderately limited by her mental health impairments. AR 32.

       The administrative law judge concluded that plaintiff could not perform any of her

past relevant work, but that, based on the vocational expert’s testimony, she could perform




                                              9
other work that existed in the national economy. Specifically, the administrative law judge

identified screwdriver operator, basement worker and cable worker.




                                E. Appeals Council Decision

       On review, the Appeals Council adopted most of the administrative law judge’s

findings addressing the objective medical evidence, plaintiff’s activities, part-time work and

treatment. At step 3, the Appeals Council applied the updated regulations affecting mental

listings, and concluded that plaintiff had moderate limitations in the ability to understand,

remember and apply information; marked limitations in the ability to interact with others;

moderate limitations in the ability to concentrate, persist or maintain pace; and moderate

limitations in the ability to adapt or manage herself. AR 5. The Appeals Council concluded

that plaintiff had the residual functional capacity to perform work at all exertional levels with

some nonexertional limitations, including: being able to understand, remember, and carry

out 1-3 step simple tasks and instructions; make simple judgments and decisions; interact

occasionally with coworkers; no contact with the public; work best independently or in small

teams of 1-2 people; no fast paced production or quotas; and make occasional changes in a

routine work environment. AR 5-6.

       In considering the medical evidence, the Appeals Council gave significant weight to

the state agency consultants; great weight to the opinion of the medical expert, Dr. Jeffrey

Andert, except as to his opinion that plaintiff may need unscheduled breaks, to which it gave




                                               10
no weight; and little weight to the opinions of the two consultative examiners, Drs. Moore

and Angle, citing to the administrative law judge’s analysis of those opinions. AR 7.




                                           OPINION

       Plaintiff contends that the administrative law judge erred by (1) failing to give proper

weight to the medical opinions in the record; and (2) propounding a flawed hypothetical

question to the vocational expert. As an initial matter, I note that plaintiff challenges the

administrative law judge’s analysis and decision and does not address the Appeals Council’s

decision at all, despite the fact that the Appeals Council’s decision is the final decision of the

Commissioner. Although the government pointed out plaintiff’s error in its opposition brief,

plaintiff did not file a reply brief in support of her appeal to address the Appeals Council

decision. Plaintiff’s decision not to file a reply brief was a poor strategy and could have

resulted in waiver of any challenge to the Appeals Council decision. However, as discussed

below, because the Appeals Council’s decision adopts much of the administrative law judge’s

analysis and contains errors regarding the opinions of the medical experts, I have considered

plaintiff’s arguments.

       In reviewing the Appeals Council decision, I must determine whether the decision is

supported by “substantial evidence,” Schloesser v. Berryhill, 870 F.3d 712, 717 (7th Cir.

2017), meaning “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Moon v. Colvin, 763 F.3d 718, 721 (7th Cir. 2014) (citations

omitted). This deferential standard of review “does not mean that we scour the record for



                                               11
supportive evidence or rack our brains for reasons to uphold” the decision. Id. Rather, the

Appeals Council must identify the relevant evidence and build a “logical bridge” between

that evidence and the ultimate determination. Schloesser, 870 F.3d at 717. See also Briscoe

ex rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005) (“[T]he [Appeals Council]

must . . . explain [its] analysis of the evidence with enough detail and clarity to permit

meaningful appellate review.”); Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009).




                                   A. Medical Opinions

       Plaintiff contends that this case must be remanded because the administrative law

judge failed to give appropriate weight to the medical opinions of Dr. Jeffrey Andert, Dr.

Moore and Dr. Angle. The Appeals Council gave these medical opinions the same weight

that the administrative law judge did, and assigned weight to them for reasons similar to

those cited by the administrative law judge.

       First, both the Appeals Council and administrative law judge gave Dr. Andert’s

opinion testimony “great weight” and incorporated Andert’s opinions into plaintiff’s residual

functional capacity. However, both the Appeals Council and the administrative law judge

gave “no weight” to Andert’s opinion that plaintiff would need occasional unscheduled

periods to recover from panic attacks. Plaintiff challenges the decision to give “no weight”

to this portion of Andert’s testimony and argues that if Andert’s opinion regarding

unscheduled breaks had been incorporated into the residual functional capacity, plaintiff

would be found to be disabled.



                                               12
       Plaintiff’s argument is persuasive. The administrative law judge dismissed Andert’s

opinion about unscheduled breaks on the ground that it was not supported by other

evidence in the record. The administrative law judge pointed to records showing that

plaintiff lives with her daughter and significant other, attended her medical appointments

alone, occasionally took her daughter to medical appointments, displayed no psychomotor

agitatation, planned a vacation, and reported once that she had had only 10 panic attacks

in her life. AR 33. But the administrative law judge did not attempt to explain how these

activities undermined Andert’s opinion regarding plaintiff’s panic attacks. Whether plaintiff

lived with her daughter and boyfriend, was able to attend medical appointments

approximately once a month or planned a vacation provides little insight into whether

plaintiff would suffer from daily panic attacks while working at a full-time job. Forsythe v.

Colvin, 813 F.3d 677, 679 (7th Cir. 2016) (“[E]xtrapolating from what people do at home,

often out of necessity, to what they could do in a 40-hour-a-week job is perilous.”).

Additionally, although plaintiff reported to her doctor in July 2011 that she had had only

10 panic attacks in her life, she reported in November 2011 that she was having daily panic

attacks.   AR 363, 368.    She continued to report daily panic attacks from late 2011

throughout 2016. The administrative law judge failed to address this evidence. Moore v.

Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) (administrative law judge may not cherry pick

the record or ignore evidence that is inconsistent with her conclusions.).

       The Appeals Council’s rejection of Andert’s opinion regarding panic attacks is equally

problematic. The Appeals Council stated only that it was rejecting the opinion because



                                             13
Andert was “uncertain” about how limiting the panic attacks would be. AR 6. Andert

testified that it was not clear from the record how often plaintiff would need breaks, whether

her panic attacks would be triggered by certain stressors in the workplace aside from social

interactions or whether plaintiff could use normal breaks to recover from her panic attacks.

But the fact that Andert could not state specifically how often plaintiff would need to take

unscheduled breaks is not a sufficient reason to reject his entire opinion about panic attacks,

particularly where there is evidence throughout the medical record of plaintiff’s reporting

daily and debilitating panic attacks for which she had been prescribed multiple medications.

If the Appeals Council believed that Andert’s opinion was unclear, it should have asked for

additional medical evaluations or evidence regarding plaintiff’s panic attacks. Scott v.

Astrue, 647 F.3d 734, 740–41 (7th Cir. 2011); Nelms v. Astrue, 553 F.3d 1093, 1097 (7th

Cir. 2009). Instead, the Appeals Council improperly ignored evidence that was inconsistent

with its conclusions about plaintiff’s limitations. Moore, 743 F.3d at 1123.

       Similarly, both the Appeals Council and administrative law judge ignored evidence

that supported the limitations found by Drs. Moore and Angle.             After conducting a

consultative examination of plaintiff, Dr. Moore concluded that plaintiff would have

problems understanding, remembering and carrying out simple instructions, which would

be more pronounced with more complex and verbal information. Moore believed plaintiff

would benefit from increased context and hands-on cues, would not be able to respond

satisfactorily in a basic social context, would be less able to withstand routine stressors and

would have marked limitations with more complex work demands without significant



                                              14
accommodations and support. AR 420-21. It was Dr. Angle’s opinion that plaintiff had the

ability to understand, remember and carry out instructions given to her, but that her ability

to get along with supervisors and coworkers would be significantly limited because of her

anxiety. Angle also stated that plaintiff’s ability to maintain her concentration and work pace

and manage day-to-day stress would be significantly limited due to her anxiety. AR 454.

       The administrative law judge and Appeals Council gave Dr. Moore’s opinion little

weight on the ground that it was not supported by objective findings, including plaintiff’s

generally good eye contact, “normal” mental health evaluations, lack of “psychomotor

agitation” during examinations, her ability to interact with her family and attend

appointments alone, lack of psychiatric hospitalization, and Moore’s own findings that she

had fair to good judgment and insight and average memory in formal testing. AR 7, 33, 418-

19. The Appeals Council and administrative law judge gave little weight to Dr. Angle’s

opinion for the same reasons it gave little weight to Dr. Moore’s opinion. AR 7, 33-34.

       However, neither the Appeals Council nor administrative law judge explained

adequately why plaintiff’s ability to engage in a handful of activities with her immediate

family undermined the opinions of Drs. Moore and Angle. The Court of Appeals for the

Seventh Circuit has held that “although it is appropriate for an ALJ to consider a claimant’s

daily activities . . . this must be done with care. We have repeatedly cautioned that a

person’s ability to perform daily activities, especially if that can be done only with significant

limitations, does not necessarily translate into an ability to work full-time.” Roddy v. Astrue,

705 F.3d 631, 639 (7th Cir. 2013) (collecting cases). See also Thomas v. Colvin, 826 F.3d



                                               15
953, 961 (7th Cir. 2016). Additionally, although the Appeals Council and administrative

law judge noted that plaintiff had “normal” mental health examinations, declined to make

an appointment with psychiatry and had not been hospitalized, neither discussed plaintiff’s

explanation that her anxiety made it difficult for her to make a psychiatry appointment or

the numerous treatment notes in which plaintiff’s medical providers found that plaintiff was

struggling with anxiety, panic attacks, exhaustion and lack of concentration.

       The Appeals Council and administrative law judge also failed to acknowledge that the

treatment observations included descriptions of how plaintiff presented at her appointment

and were not necessarily general assessments of plaintiff’s mental health or how she would

present herself in the workplace. Gerstner v. Berryhill, 879 F.3d 257, 262 (7th Cir. 2018)

(“[T]he affect and mood notes that the ALJ emphasized simply described how Gerstner

presented on the days of her appointments. They were not general assessments.”) (emphasis in

original). “After all, an individual’s ability to comport herself normally during [thirty-minute

long psychiatry] sessions or examinations does not necessarily lead to an inference that she

has the functional capacity to work full-time.” Kuehl v. Berryhill, 2018 WL 4405613, at *6

(W.D. Wis. Sept. 17, 2018) (citing Gerstner, 879 F.3d at 262).

       The Appeals Council and administrative law judge failed to “build a logical bridge”

between the evidence and their rejection of the medical opinion testimonies. Villano, 556

F.3d at 55 (although “[t]he ALJ is not required to discuss every piece of evidence, [he] must

build a logical bridge from evidence to conclusion”). Therefore, the case must be remanded




                                              16
so that the Commissioner can conduct a more thorough analysis of the medical records and

properly consider the medical opinions.




                             B. Residual Functional Capacity

       Plaintiff’s second argument is that the administrative law judge’s residual functional

capacity determination and corresponding question to the vocational expert, were flawed

because they do not directly address plaintiff’s limitations in concentration, persistence and

pace. Specifically, she contends that the residual functional capacity and hypothetical

question were inconsistent with the administrative law judge’s finding that plaintiff had

moderate limitations in concentration, persistence and pace and improperly equated

moderate limitations in concentration persistence and pace with unskilled work and other

inadequately defined limitations.

       The Commissioner responds that the Appeals Council and administrative law judge

relied on Dr. Andert’s testimony to support their residual functional capacity assessments,

and that Andert’s testimony qualifies as “substantial evidence” to support the assessment.

The Commissioner’s argument is not entirely persuasive. It is true that the administrative

law judge and Appeals Council could rely on Andert’s opinion testimony to craft limitations

related to plaintiff’s ability to concentrate, persist and maintain pace. Milliken v. Astrue,

397 Fed. App’x. 218, 221 (7th Cir. 2010) (administrative law judge is entitled to rely on a

medical expert who “effectively translate[s] an opinion regarding the claimant’s mental

limitations into an RFC assessment”); Johansen v. Barnhart, 314 F.3d 283, (7th Cir. 2002)



                                             17
(in formulating hypothetical for vocational expert, administrative law judge reasonably relied

on physician’s opinion that plaintiff could perform low-stress, repetitive work). However, Dr.

Andert gave the opinion that plaintiff’s concentration, persistence and pace would be

moderately limited by her anxiety and relatedly, that she would need unscheduled periods

to recover from panic attacks. Because the Appeals Council and administrative law judge

rejected Andert’s opinion that plaintiff would need unscheduled breaks, it is not clear

whether the limitations in plaintiff’s residual functional capacity assessment and questions

to the vocational expert reflect plaintiff’s moderate limitations in concentration, persistence

and pace, or whether they relate to some other limitations.

       The Court of Appeals for the Seventh Circuit has made clear that an administrative

law judge must orient the vocational expert to all of a claimant's limitations, including those

in concentration, persistence or pace. O’Connor-Spinner v. Astrue, 627 F.3d 614, 620-21

(7th Cir. 2010) (“[T]he ALJ should refer expressly to limitations on concentration,

persistence and pace in the hypothetical in order to focus the VE’s attention on these

limitations and assure reviewing courts that the VE’s testimony constitutes substantial

evidence of the jobs a claimant can do.”). Although the administrative law judge does not

need to use the magic words “concentration, persistence or pace,” the record must show that

the vocational expert was somehow aware of the claimant’s particular limitations. Yurt v.

Colvin, 758 F.3d 850, 857-58 (7th Cir. 2014). In this instance, the Appeals Council’s and

administrative law judge’s conclusions about plaintiff’s difficulties in maintaining

concentration, persistence or pace are unclear. Thus, regardless whether this would be an



                                              18
independent reason to remand this case, the next administrative law judge who handles the

case should explain more clearly plaintiff’s limitations in concentration, persistence and pace

and clearly incorporate those limitations in any hypothetical questions to the vocational

expert.




                                           ORDER

          IT IS ORDERED that the decision denying benefits to plaintiff Sarah P. Zay is

REVERSED and this case is REMANDED to defendant Nancy A. Berryhill, Acting

Commissioner of Social Security, for further proceedings consistent with this opinion.

      Entered this 10th day of April, 2019.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           BARBARA B. CRABB
                                           District Judge




                                              19
